We find ourselves unable to take cognizance of certain things mentioned in appellant's motion for rehearing because of the fact that no objection was made when they transpired on the trial. While this court has always been liberal in dealing with a record where the death penalty was inflicted, we cannot consider matters such as are here complained of for the first time on appeal.
Appellant's complaint that he was mislead into entering a plea of guilty believing the death penalty would not be insisted upon in nowise raises an issue that the District Attorney had acted improperly. In his motion for new trial appellant only goes far enough to say he was induced by his attorney to plead guilty "under the impression" that if he did plead guilty the state through its Criminal District Attorney would not ask for the death penalty. Appellant's affidavit attached to the motion still further shows that he reached such impression through what his own attorney told him. His attorney nowhere asserts that the District Attorney misled him into advising a plea of guilty. By affidavit the District Attorney positively affirms that *Page 626 
he did not agree to waive the death penalty, but at all times refused to enter into any agreement to do so. The learned trial judge could do nothing but overrule the motion for new trial based upon the record and as a reviewing court we have no option but to sustain the ruling.
The motion for rehearing is overruled.
Overruled.